 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CECIL DEWITT NELSON,                             No. 1:19-cv-01487-DAD-SKO (HC)
12                      Petitioner,
13           v.                                        ORDER DENYING MOTION TO RELEASE
14    STEVEN LAKE,                                     (Doc. No. 12)
15                      Respondent.
16

17          Petitioner is a federal prisoner proceeding in forma pauperis with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241. On February 10, 2020, the court denied the petition

19   and entered judgment. (Doc. Nos. 10, 11.) On February 14, 2020, petitioner filed the instant

20   motion seeking his release pending a determination on the merits of his petition. (Doc. No. 12.)

21   Because the petition has already been denied, the motion for release has been rendered moot.

22   Accordingly, the motion for release (Doc. No. 12) is denied.

23   IT IS SO ORDERED.
24
        Dated:     February 20, 2020
25                                                     UNITED STATES DISTRICT JUDGE

26
27

28
                                                       1
